Citation Nr: 0113931	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-10 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for bilateral tinea 
pedis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1973 to November 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 RO decision which denied 
the veteran's claim of entitlement to an evaluation in excess 
of 10 percent for his service-connected bilateral tinea 
pedis.  A videoconference hearing was held before the 
undersigned member of the Board in June 1999.  The Board 
remanded the case in March 1999 and in January 2000 for 
further development, and the case was last returned to the 
Board in August 2000.  


FINDINGS OF FACT

The veteran's service-connected bilateral tinea pedis is 
manifested by no more than exfoliation, exudation or itching; 
the condition does not result in constant exudation or 
itching, extensive lesions, or marked disfigurement.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral tinea pedis have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. 
Law, No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000)(to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2000).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1973 to November 
1988.  A review of his service medical records reveals that 
in July 1988, the veteran was seen with complaints of itching 
and peeling skin on both feet.  The diagnostic assessment was 
presumptive tinea pedis.  

On VA examination in August 1991, the veteran reported a 
history of bilateral athlete's feet since service.  He stated 
that he was treated by various dermatologists with topical 
therapy without clinical improvement.  He complained of 
chronic pruritus and peeling skin of the feet.  No history of 
disseminated mycotic dermatosis or secondary infections.  The 
diagnosis included chronic tinea pedis.  

In a March 1994 decision, the Board determined that service 
connection was established for bilateral tinea pedis.  

In a July 1994 RO decision, implementing the prior Board 
decision, service connection for bilateral tinea pedis was 
granted with a 0 percent (noncompensable) evaluation.  

On VA examination in November 1994, the veteran reported a 
history of problems with scaling, lesions, and dry skin of 
both feet.  No callosities, bunions, or deformities of the 
feet were shown.  The veteran had no pain or anesthesia.  The 
examiner noted scaly lesions on both feet with no atrophy or 
swelling.  No history of disseminated mycotic dermatosis or 
secondary infection.  The diagnosis was chronic tinea pedis, 
bilateral.  

In a March 1995 decision, the RO increased the evaluation for 
bilateral tinea pedis to 10 percent disabling.  

VA medical records dated October 1994 to September 1995 show 
that the veteran was seen with complaints of itching of both 
feet.  Scaling around the heels and between the toes was 
shown.  The diagnosis was tinea pedis.  He was treated with a 
medicated cream for his skin disorder.  

A November 1995 VA medical record reflects the veteran was 
seen with a vesicular, pruritic rash on the soles of his feet 
and between the toes, and with onychomycosis of the nails.  

A November 1999 VA medical record shows that the veteran 
complained of a rash with severe itching on both feet and 
especially between the toes.  He said that the used a 
medicated cream for his foot condition but it did not help.  
The examiner related that his feet were discolored and 
dystrophic with a bad odor.  It was noted that he had very 
thick and scaly soles with dermatitis on the sides of the 
feet.  The diagnoses included tinea pedis and tinea unguium.  

On VA examination in April 2000, the veteran reported that he 
had a constant rash on both feet, mainly in between the toes 
and on the outer border of the posterior feet.  He said that 
he treated his condition with antifungal agents and steroid 
ointment, without improvement of his symptoms.  He indicated 
that his condition was constant without any worsening since 
it started in 1976.  The examiner noted that the disease was 
confined to the spaces in between all the toes and also the 
outer border of both feet.  Thickening of the skin in between 
the toes without any ulceration was shown.  The veteran had 
mild desquamation of the superficial skin in the borders of 
the feet and mildly in the soles.  No associated systemic 
manifestations were noted.  The diagnosis was tinea pedis 
which was stable since it began in 1976.  The examiner opined 
that the veteran's tinea pedis had not worsened and did not 
interfere with his activities and gainful employment.  





II.  Analysis

The veteran claims that a rating in excess of 10 percent is 
warranted for his service-connected bilateral tinea pedis.  

The Board notes initially the recent changes in law with 
regard to VA's duty to assist claimants, including the 
necessity of securing such pertinent military and non-
military records as may substantiate the appellant's claim.  
Based on a review of the claims file, the RO has met its duty 
to assist the veteran in the development of his claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
175, 114 Stat. 2096 (2000).  By virtue of the statement of 
the case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file.  Service medical records 
were obtained and associated with the claims file, and 
documentation in the claims file indicates that all available 
records have been forwarded.  A VA examination was conducted 
and a copy of the report is associated with the file.  It is 
also noted that the Board remanded this case on several 
occasions to insure proper development of the evidence.  
There is no indication in the record of any outstanding 
development or action by the VA which would be of assistance 
in reaching a determination in regards to the matter on 
appeal.  Thus, the statutory requirements in the Veteran's 
Claims Assistance Act of 2000 have been satisfied through the 
development action undertaken by the RO.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The RO has rated the veteran's service-connected tinea pedis 
(also known as dermatophytosis) of the feet as 10 percent 
disabling.  Skin disorders listed at 38 C.F.R. § 4.118, 
Diagnostic Codes 7807 through 7819 (including Code 7813 for 
dermatophytosis), are rated for eczema.  38 C.F.R. §§  4.20, 
4.118.  Eczema manifested by exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent rating.  A 30 percent rating is 
assigned when there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Code 7806.  

A review of the recent medical evidence shows that the 
veteran reported symptoms of chronic itching and peeling of 
both feet due to chronic tinea pedis.  Clinical findings 
reflect scaling of the heels and between the toes, with 
onychomycosis of the nails.  The most recent VA examination 
in 2000 revealed that his skin disease was confined to the 
spaces in between his toes and the outer borders of both 
feet.  Thickening of the skin, without ulceration was also 
noted.  The veteran admitted that his tinea pedis had not 
worsened since it began in service.  The Board notes that 
recent outpatient treatment records and VA examinations do 
not reflect that the veteran had constant exudation or 
itching, extensive lesions or marked disfigurement as 
required for a 30 percent rating under codes 7806 and 7813.  
Signs and symptoms of his skin condition do not exceed the 10 
percent criteria under these codes.  

The weight of the evidence is against a rating in excess of 
10 percent for the veteran's service-connected bilateral 
tinea pedis.  As the preponderance of the evidence is against 
the veteran's claim for an increased rating for his skin 
condition of the feet, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for bilateral tinea pedis is denied.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

